NO. 12-11-00070-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
BILLY G. COLVIN,                                      §                      APPEAL
FROM THE 87TH
APPELLANT
                                                                        
V.                                                                    §                      JUDICIAL
DISTRICT COURT 
 
T.D.C.J.–C.I.D.,
APPELLEE                                                   §                      ANDERSON
COUNTY, TEXAS



MEMORANDUM OPINION
PER CURIAM
            This
appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of
Appellate Procedure 42.3(a).  The trial court’s judgment was signed on January
10, 2011.  Under rule of appellate procedure 26.1, the notice of appeal must be
filed within thirty days after the judgment is signed.  See Tex. R. App. P. 26.1.  Therefore, his
notice of appeal was due to have been filed no later than February 9, 2011. 
Appellant’s notice of appeal was not filed until February 18, 2011.  Because
Appellant’s notice of appeal was not filed on or before February 9, 2011, it
was untimely.  
            On
March 4, 2011, this court notified Appellant pursuant to Texas Rules of
Appellate Procedure 37.1 and 42.3 that his notice of appeal was untimely.  
Appellant was further informed that the notice of appeal was filed before the
deadline for a motion to extend time for filing the notice of appeal as
provided in Texas Rule of Appellate Procedure 26.3.  Therefore, our notice
continued, a motion to extend the time for filing would be implied in
accordance with Verburgt v. Dorner, 959 S.W.2d 615, 615 (Tex.
1997).  Appellant was notified, however, that the appeal would be dismissed for
want of jurisdiction unless he notified the court in writing, on or before
March 14, 2011, of facts that reasonably explain his need for an extension of
time to file the notice of appeal.  See id.  The deadline
for responding to this court’s notice has expired, and Appellant has not
responded to the March 4, 2011 notice.  Consequently, this court is without
jurisdiction of the appeal.  See id.
            Because
this court is not authorized to extend the time for perfecting an appeal except
as provided by Texas Rules of
Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want of
jurisdiction.  See Tex.
R. App. P.  42.3(a).
Opinion delivered March 16, 2011.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)